DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claims 8-11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the preamble a device for processing and cataloging of “a sample, in a container having a label with originating identifying data”.  The container having a label and the originating identifying date are not positively recited as part of the claimed device.  The claim body attempts to further limit and manipulate these elements.  Thus, it is unclear if these limitations are intended to be part of the device or not.  Similarly, claim 5 recites “a processing cassette having second identifying data 
Claim 1, line 10 and 14, recites “the identifying data”.  It is not clear whether this is referring to the “originating identifying data” or not.  Same deficiency was found in claims 2 and 4.  
Claim 8, “the transfer” lacks antecedent basis. 
Claim 16 refers to “a normal transfer of the sample”.  There is no antecedent to the feature of the sample transfer in either claims 1 or 14 from which claim 16 depends.  It would appear that this feature may be related to 
Claim 18 recites “the image of identifying data associated with the sample”.  Is this referencing the previously recited “identifying data”?  The examiner recommends applicant recite --the image of the originating identifying data associated with the sample--, for antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson IV (US 2010/0167334; hereinafter “Williamson”).
As to claim 1, Williamson teaches a device for processing and cataloging of a sample, in a container having a label 50 with originating identifying data (DRC) and a non-transitory storage medium, the device comprising:
a framework (cabinet  for gross-in center 46) defining a work area, wherein the work area includes a location for receiving the container;
a plurality of cameras 60 mounted in the framework;
a controller system coupled to the cameras, the controller system including a controller and a non-transitory memory storing instructions, which, when executed by the controller, cause carrying out of computer processes comprising:
causing a first one of the cameras to capture an image of the sample (tissue 54) in the work area;
causing a second one of the cameras to capture an image of the identifying data (RFID reader/writer see para [0097] et seq.); 
processing the image of the sample to a data output characterizing attributes of the sample (density; number of samples, appearance, volume of the sample, etc.);
integrating the data output into a catalog record output characterizing the sample, such record also including the identifying data; and
transmitting the catalog record output over a network to a record system (e.g. server database 15) for storage (see para [0097] et seq.)
As to claim 2, Williamson teaches processing the image of the sample includes forming a composite image that includes the image of the identifying data and the image of the sample (stereo digital cameras 60 allows for 3D imaging; see para [0097] et seq.)
As to claim 3, Williamson teaches in the causing step the first one of the cameras to capture and causing the second of the cameras to capture occur in a manner wherein capturing by each camera occurs approximately simultaneously (stereo digital cameras 60; see para [0097] et seq.)
As to claim 4, Williamson teaches the catalog record output includes the sample image, the image of the identifying data, and a time stamp indicating a time when the images of the identifying data and the sample were captured (see para [0076] et seq.)
As to claim 5, Williamson teaches the sample is to be transferred to a processing cassette, the processing cassette having second identifying data thereon, and the work area has a location for receiving the cassette while the container has also been received in the work area (see Fig. 3), and the computer processes executed by the controller further comprise:
causing one of the cameras to capture an image of the second identifying data; transforming the originating identifying data and the second identifying data into first and second digitally encoded text respectively; and
comparing the first and second digitally encoded text for consistency (see Fig. 3).
As to claim 6, Williamson teaches the computer processes further comprise causing a selected one of the cameras to capture a set of images documenting a transfer of the sample from the container to the processing cassette (see para [0079] et seq.)
As to claim 7, Williamson teaches the captured set of images is a video recording (see para [0079] et seq.)
As to claim 12, Williamson teaches the computer processes further comprise assessing the data output characterizing attributes of the sample for compliance with minimum standards for downstream processing, and, in the event of such compliance, issuing a notice message to the user to submit the sample for downstream processing (see para [0080] et seq.)
As to claim 13, Williamson teaches the attributes of the sample used for the assessing include a member selected from the group consisting of size of the sample, dimensions of each piece of the sample, color of each piece of the sample, contour locations in each piece of the sample, and combinations thereof (see para [0022] et seq.)
As to claims 14 and 16-20 Williamson teaches a computer user interface configured to display to the user a distinct graphical representation of each one of a plurality of portions of the sample, along with an identification of the portion, at least one attribute of the portion, and a location of the portion.  Note that any user interface is considered capable of/configured to display a distinct graphical representation of each one of a plurality of portions of the sample, an apparent deviation in activity from that associated with a normal transfer of the sample and non-compliance of the attributes of the sample with minimum standards for downstream processing.
As to claim 15, Williamson teaches the computer processes further comprise determining the at least one attribute of the portion by z-axis analysis of the image of the sample (e.g., size).
Claim 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visinoni et al., (US 2018/0173851; hereinafter “Visinoni”).
As to claim 1, Visinoni teaches a device for processing and cataloging of a sample, in a container having a label 50 with originating identifying data (DRC) and a non-transitory storage medium, the device comprising:
a framework (19) defining a work area 3, wherein the work area includes a location for receiving the container;
a plurality of cameras 5,9 mounted in the framework (detection means 5 may be an optical reader, e.g., barcode scanner or a camera and measuring means 9 may also be a camera), see para [0044]-[0049];
a controller system coupled to the cameras, the controller system including a controller 22 and a non-transitory memory storing instructions, which, when executed by the controller, cause carrying out of computer processes comprising:
causing a first one of the cameras 9 (para [0050] configured to automatically measure quantitative properties of the tissue placed on the working area) to capture an image of the sample (tissue 54) in the work area;
causing a second one of the cameras 5 to capture an image of the identifying data (detection means 5 see para [0053] et seq.); 
processing the image of the sample to a data output characterizing attributes of the sample (see para [0057] et seq.);
integrating the data output into a catalog record output characterizing the sample, such record also including the identifying data (automatically link the quantitative properties with the tissue code and to automatically store the so linked quantitative properties and tissue code; see para [0014]-[0062]); and
transmitting the catalog record output over a network to a record system (e.g. processing and storage unit 22) for storage (the data carrier may be provided integrally with the measuring apparatus 1, preferably integrally with the processing and storage unit 22, e.g., on a chip or the previous described chips or on a hard disk. The data carrier may also be provided remotely, e.g., as a server see para [0029], [0060]] et seq.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson or Visinoni in view of Evans et al., (US 2016/0085913-hereinafter “Evans”).
Williamson and Visinoni both teach the invention substantially as claimed except for the computer processes further comprise analyzing the captured set of images documenting the transfer to identify an apparent deviation in activity from that associated with a normal transfer.  Evans teaches a device for processing and cataloging of a sample, wherein the computer process comprises analyzing the captured set of images documenting the transfer to identify an apparent deviation in activity from that associated with a normal transfer.  That is, Evans teaches in the pathology tissue laboratory (i.e. "gross room), or in hospital procedure rooms where larger, more complex examination and specimen sampling are required. In this embodiment, gross examination and documentation of the selected tissue samples taken from resection specimens can be accomplished using multiple cameras, linked into the SIS. The touch screen or other visual-based user interface systems (such as hands the hands free interactive system) may be used to prompt the user using prompts that are designed around standard gross examination protocols, and based on user inputs, and other clinical information retrieved by the SIS (or one of its interfacing patient information systems) the computer may prompt the user to input specific observational data associated with the specimen, clinical information and differential diagnostic considerations.  The image may be stored locally and/or also automatically uploaded to a cloud-based server via wired or wireless network and associated with other relevant data relating to the patient or the procedure. Immediate storage of the relevant data is later retrieved during the analysis of specimens thus insuring that no transcription error result in misidentification of patents, tissue specimens, or other critical elements (see para [0086] et seq.) Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Williamson or Visinoni the control step analyzing the captured set of images documenting the transfer to identify an apparent deviation in activity from that associated with a normal transfer, as taught by Evans for the expected benefit of reducing errors that would lead to misidentification or loss of specimens.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798